     Case 2:18-cv-01339-RFB-VCF Document 39 Filed 09/13/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
                                                              Case No. 2:18-cv-01339-RFB-VCF
 7    JUSTIN LANGFORD,
                  Plaintiff,                                        ORDER TO PRODUCE
 8
                                                                   FOR TELECONFERENCE
 9    v.                                                             JUSTIN LANGFORD,
                                                                          #1159546
10
      NAPHCARE INC., et al
11                         Defendants.
12
            TO:    TIM GARRETT, WARDEN, LOVELOCK CORRECTIONAL CENTER,
13                 LOVELOCK, NV
14
              THE COURT HEREBY FINDS that JUSTIN LANGFORD, #1159546, is presently in
15
     custody of the Nevada Department of Corrections, located at Lovelock Correctional Center,
16
     Lovelock, Nevada..
17
              IT IS HEREBY ORDERED that the Warden of Lovelock Correctional Center, or
18
     his designee, shall arrange for and produce J U S T I N L A N G F O R D , # 1 1 5 9 5 4 6 , on
19
     or about Friday, September 17, 2021, at         the    hour   of 1 0 : 1 5 a.m., for   a
20
     teleconference    hearing     in the instant matter, and arrange for his appearance on said
21
     date as ordered and directed by the Court entitled above, until
22
     JUSTIN           LANGFORD,               # 1 1 5 9 5 4 6 , is released and discharged by the
23
     said    Court; and that JUSTIN LANGFORD, #1159546, shall thereafter be returned to
24
     the custody of the Warden, Lovelock Correctional Center, Lovelock, Nevada, under safe
25
     and secure conduct.
26
             DATED this 13th day of September, 2021.
27                                                         __________________________________
28                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
